DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (3,114,401) in view of Tuttle (1,281,438).

    PNG
    media_image1.png
    98
    427
    media_image1.png
    Greyscale
Johnson meets all of the limitations of claim 1, i.e., a multifunctional hand tool for using with a torque exerting element capable of, the multifunctional hand tool comprising a grip 11, comprising an assembly hole 16-18 and a polygonal coupling part 16 disposed on the 5assembly hole Fig. 6; and a metal working rod 22, comprising two action sections either sides of 24, Fig. 3 corresponding to at least a portion of the assembly hole Figs. 4 and 6, a polygonal portion Fig. 4 is disposed on each of the two action sections respectively; one of the two polygonal portions LF side of 22 is correspondingly engaged with the polygonal coupling part Fig. 4, the other one of the action sections RT side is coupled to at least one of multiple tool heads 27, except for , an insertion hole disposed on each of the two polygonal portions respectively, wherein the metal working rod is inserted into the assembly hole with one of the two action 10sections 4 and the torque exerting element selectively exerts torque to the insertion hole disposed on the other one of the polygonal portions.

    PNG
    media_image2.png
    381
    542
    media_image2.png
    Greyscale
Tuttle teaches a wrench having a grip 1 with a metal rod 4, 5 each having an insertion hole 13 (misnumbered 11 in Fig. 4) and 14 as in Fig. 6 for receiving a torque exerting element 10. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the solid portion 23 of tool of Johnson with the insertion holes for each exposed sides thereof as taught by Tuttle for receiving a torque arm for applications requiring high torque.
Regarding claim 2, PA (prior art, Johnson modified by Tuttle) meets the limitations, i.e., the multifunctional hand tool according to claim 1, wherein the metal working rod 22 15further comprises a stopping element 24 connected between the two action sections Fig. 3, and the metal working rod is blocked by the stopping element in the grip Fig. 4.
Regarding claim 3, PA meets the limitations, i.e., the multifunctional hand tool according to claim 1, wherein the metal working rod 22 comprises an axial direction longitudinal axis, Fig. 3 and a radial direction crossing with each other, the assembly hole 26 is disposed along the axial direction Fig. 4, and each of the insertion holes 13, 15 is disposed along the radial 20direction Fig. 6 Tuttle.
Regarding claim 4, PA meets the limitations, i.e., the multifunctional hand tool according to claim 3, wherein two ends LF & RT of the metal working rod 22 are configured to couple with the tool heads 27, 33 along the axial direction Fig. 3.
Regarding claim 5, PA meets the limitations, i.e., the multifunctional hand tool according to claim 1, wherein the metal working rod 22 comprises an axial direction longitudinal axis, Fig. 3 and two ends LF&RT respectively belonging to the two action sections Fig. 4, a 9polygonal socket 26, 02:31 is disposed on each of the two ends along the axial direction, each of the two action sections comprises a polygonal rod 27, 33, a part LF 27, RT of 33 of each of the two polygonal rods is inserted into each of the two polygonal sockets correspondingly Fig. 4, and a remaining part of each of the two polygonal rods exposed RT of 27 and LF of 33 out of metal rod 22 within the grip is exposed from each of the two polygonal sockets correspondingly Fig. 4.
Regarding claim 6, PA meets the limitations, i.e., the multifunctional hand tool according to claim 5, wherein the remaining part of one of the two polygonal rods serves as a polygonal wrench flat screwdriver RT of 27 & Phillips screwdriver LF of 33.
Regarding claim 8, PA meets the limitations, i.e., the multifunctional hand tool according to claim 1, wherein the one of the two action 10sections is coupled to at least one of the tool heads 27, 33, and the assembly hole 26 accommodates the at least one of the tool heads Fig. 4.
Regarding claim 9, PA meets the limitations, i.e., as applied above to claim 1, including a positioning structure 24 and a positioning portion 21 for the metal rod, except for a positioning structure to be disposed on each of the two polygonal portions, a positioning portion to be disposed on the polygonal coupling part corresponding to any one of the positioning structures, and the metal working rod is 15positioned by one of the two positioning structures being detachably engaged with the positioning portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to art, before the effective date of the invention, to provide two positioning structure and two positioning portions, one for each torque exerting portions for ease of operation and to visually identify which action section is available, since it has been held that mere duplication of the essential working parts of a devise involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 10, PA meets the limitations, i.e., the multifunctional hand tool according to claim 9, wherein the positioning structure comprises a ball 24 and a resilient element Fig. 6, the ball is embedded in the polygonal portion modified rod 22, Fig. 3, the resilient element is disposed between the ball and the polygonal portion Fig. 4, and the ball is resiliently supported 20by the resilient element and positioned by being pushed into the positioning portion Fig. 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 5 above, and further in view of Chen (6,425,307).
PA (prior art, Johnson modified by Tuttle) as applied to claim 1 meets all of the limitations of 7, except for the remaining part of one of the two polygonal rods to detachably coupled to at least one of the tool heads.

    PNG
    media_image3.png
    205
    525
    media_image3.png
    Greyscale
 Chen teaches screwdrivers with interchangeable tips wherein tool head or tip 11 of prior art that is integrally formed similar to Johnson is modified for a detachable tip 40, 50 that is detachably to a polygonal rod 30, 22, Figs. 4 and 5. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of PA with the detachable heads/tips as taught by Chen to allow interchanging tips for different tasks.

Conclusion

    PNG
    media_image4.png
    251
    342
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    334
    430
    media_image5.png
    Greyscale
 Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s  disclosure. Shyu and Athanasiou et al. torque exerting element for insertion hole of a polygonal section and Anderson et al. metal rod, polygonal sections, Fig. 1 are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
September 28, 2022					Primary Examiner, Art Unit 3723